     Case: 1:20-cr-00812 Document #: 39 Filed: 02/12/21 Page 1 of 1 PageID #:189

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

UNITED STATES OF AMERICA
                                        Plaintiff,
v.                                                     Case No.: 1:20−cr−00812
                                                       Honorable Harry D. Leinenweber
Michael McClain, et al.
                                        Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, February 12, 2021:


       MINUTE entry before the Honorable Harry D. Leinenweber: Telephone
Conference set for 2/16/21 at 10:00 a.m. is re−set to 2/16/21 at 9:45 a.m. To join the
conference parties shall dial: 888−684−8852 or 215−446−0155, access code: 9582710#.
Security code (if asked): 8115. Mailed notice(maf)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
